Case 1:14-cv-02887-JLK-MEH Document 262-10 Filed 04/29/20 USDC Colorado Page 1 of
                                       8




                        Exhibit X
Case 1:14-cv-02887-JLK-MEH Document 262-10 Filed 04/29/20 USDC Colorado Page 2 of
                                       8




                 The GEO Group, Inc.
                Aurora Detention Center




                                                                                    1
     Case 1:14-cv-02887-JLK-MEH Document 262-10 Filed 04/29/20 USDC Colorado Page 3 of
                                            8




   You will be protected from personal abuse,
    corporal punishment, personal injury, disease, and
    damage to your property and harassment to the
    fullest extent possible.
   Each and every detainee must participate in the
    sanitation program. A list of detainee’s is
    developed each day and is posted for viewing.
    During a general clean-up all detainees must
    participate.
   To help and stop the spread of disease and
    sickness, please cover your mouth when you
    cough and wash your hands thoroughly with soap
    and water for twenty seconds.
                                                                                         2
     Case 1:14-cv-02887-JLK-MEH Document 262-10 Filed 04/29/20 USDC Colorado Page 4 of
                                            8




   For those detainees who are physically capable and
    desire to work while staying here, GEO manages
    several work projects under a program called . . .
    VOLUNTEER WORK PROGRAM
   Any detainee can request inclusion in this program by
    completing an application and submitting it to
    Classification for coordination. The Medical Services
    department will determine if you are physically able to
    perform the work and provide the final authorization.
   Once approved, you will be placed on a roster so that
    GEO officers and staff can identify you when projects
    are open. All compensation for the work will be
    applied to your personal trust fund managed by the
    GEO Finance department.
                                                                                         3
     Case 1:14-cv-02887-JLK-MEH Document 262-10 Filed 04/29/20 USDC Colorado Page 5 of
                                            8




   Refer to your local supplement for more
    detailed information about the rules infractions
    that you must avoid and the established
    disciplinary actions that will be taken.
   There are four categories of actions:
   Greatest – and a few examples are . . .
    Assault, possession of gun or weapon or
    sharpened instrument, escape, setting a fire,
    assault of staff, riot or inciting to riot, conduct
    that disrupts or interferes with security or
    orderly operation of facility
                                                        4
     Case 1:14-cv-02887-JLK-MEH Document 262-10 Filed 04/29/20 USDC Colorado Page 6 of
                                            8




   High – and a few examples are . . .
    Fighting, wrestling and boxing that causes or
    could cause harm or injury, possession of
    unauthorized tool, loss damage or
    misplacement of restricted tool, threatening
    another with bodily harm, extortion, blackmail
    or protection, engaging in sexual acts, making
    sexual proposals, tampering with a locking
    mechanism, adulteration of food, encouraging
    others to participate in a work stoppage, giving
    or offering a staff member a bribe
                                                   5
     Case 1:14-cv-02887-JLK-MEH Document 262-10 Filed 04/29/20 USDC Colorado Page 7 of
                                            8




   High Moderate – and a few examples are . . .

    Indecent exposure, stealing, refusing to obey a
    staff member, insolence to staff member, lying
    or providing false statement to staff, being in
    an unauthorized area, not standing for count,
    interfering with count, gambling, destroying
    altering or damaging property

                                                                                         6
     Case 1:14-cv-02887-JLK-MEH Document 262-10 Filed 04/29/20 USDC Colorado Page 8 of
                                            8




   Low Moderate – and a few examples are . . .

    Possessing another’s clothing, possessing
    unauthorized clothing, using abusive or
    obscene language, tattooing, piercing or body
    mutilation, unauthorized use of mail or
    telephone, possession of money or currency,
    failure to follow safety or sanitation rules


                                                                                         7
